Citation Nr: 0218745	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  00-15 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas




THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint and disc disease of the cervical spine.




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1999.  This appeal arises from a January 2000 
rating decision of the Department of Veterans Affairs 
(VA), Waco, Texas, regional office (RO), which, in 
pertinent part, granted service connection for 
degenerative joint disease of the cervical spine with 
nerve root impingement and radiculopathy of the left arm, 
rated 10 percent disabling.


FINDING OF FACT

Throughout the appeal period the veteran's service-
connected cervical spine disability (cervical disc and 
degenerative joint disease) has been manifested by no more 
than slight limitation of motion and no more than mild 
disc syndrome; incapacitating episodes are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for cervical spine 
disability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 
5290, 5293 (2001) and 5293 (effective September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The appellant was 
provided copies of decisions explaining why his claim was 
denied.  In a statement of the case (SOC) in June 2000, 
correspondence from VA (including a September 2001 letter 
regarding the VCAA), and supplemental statements of the 
case (SSOCs) in December 2001, April 2002, and July 2002, 
he was advised of the controlling law and regulations.  
These communications clearly explained his rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  The September 2001 letter, the SOC, and the SSOCs 
specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  In 
November 2002, the veteran was sent a letter advising him 
of a change in the criteria for rating intervertebral disc 
syndrome and the impact of this change on his claim.  He 
has had the opportunity to present further argument, 
submit additional evidence.  Regarding the duty to assist, 
all identified pertinent records have been obtained.  The 
veteran indicated in a September 2001 correspondence that 
he had no additional evidence to provide.  He has been 
accorded VA examinations.  As the record appears complete, 
and all notice and "duty to assist" mandates are met, it 
is not prejudicial to the appellant for the Board to 
consider the claim based on the current record.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Background

The veteran's service medical records reveal that he was 
treated for neck and left upper extremity pain in 
September 1998.  X-rays revealed mild degenerative changes 
of the cervical spine and small osteophytes at C-6.  
Magnetic resonance imaging (MRI) in November 1998 noted 
foraminal stenosis on the left at C6-7 with minimal disc 
extrusion.  A report of medical history noted 
brachial/cervical neuritis or radiculitis.

On VA examination in November 1999, the veteran gave a 
history of a pinched nerve in the neck.  He reported pain 
radiating from the neck into the left arm to the level of 
the left wrist.  Current treatment consisted of 
restriction of activity.  Physical examination revealed 
that the neck was supple, with essentially full range of 
motion.  Neck musculature was well developed and 
symmetrical with good strength and muscle tone.  The 
vertebrae were midline and nontender on palpation.  There 
was no evidence of increased discomfort on range of motion 
testing.  Range of motion of the neck was from 0 to 45 
degrees flexion and from 0 to 55 degrees extension.  
Rotation was from 0 to 70 degrees left and right.  Lateral 
flexion was from 0 to 40 degrees left and right.  The 
diagnoses included degenerative joint disease cervical 
spine with neuropathy, left arm.  

In a March 2000 notice of disagreement (NOD) and in his 
July 2000 substantive appeal, the veteran indicated that 
since the pinched nerves in his neck had an impact on his 
job as a pilot, the disability due to the service-
connected degenerative joint disease of the cervical spine 
should be rated higher than 10 percent.

In a December 2001 statement the veteran reported 
moderately recurring attacks involving some level of pain 
and tingling in the neck and arm when sneezing.  Hard 
sneezes reportedly produced immediate pain shooting down 
the spine and arm.  The veteran essentially argued that a 
rating of at least 20 percent is in order based on the 
disparate impact the condition has on him, in particular, 
as a pilot.  He submitted copies of 1998 records showing 
that a pinched nerve in the neck disqualified him for 
flight status in service.

On VA examination in July 2002, it was noted that the 
veteran had minimal degenerative disc disease at C2/3 as 
seen by MRI, and for this reason was denied the 
opportunity to become a pilot.  His neck symptoms were 
reportedly aggravated by flexing the neck, running, doing 
push-ups, or by any activity involving triceps function.  
He had little or no ongoing symptoms with his neck and 
left arm.  His chief concern was trying to regain flight 
status.  Physical examination revealed neck flexion to 90 
degrees and extension to 60 degrees.  Lateral rotation was 
90 degrees in either direction.  Palpation of the cervical 
spine was negative.  Cervical muscle tone, left arm 
triceps and biceps functioning, hand grip, tendon reflexes 
at the elbow and wrist of the left arm, and sensation to 
pinprick were all found to be normal.  The impression was 
degenerative arthritis and disc disease of the cervical 
spine with radiculopathy of the left arm, minimal 
symptoms, slight improvement, and no significant 
disability at this point.

Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. 
§ 1155 (West 1991).  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder 
is generally viewed in relation to its whole history.  38 
C.F.R. §§ 4.1, 4.2.  The basis for disability ratings is 
the extent to which the disability adversely affects the 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon average impairment of earning capacity 
in civil occupations. 38 C.F.R. §§ 4.1, 4.10.  

Where the issue involves the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability, as is the case 
here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined 
in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's service connected disability encompasses 
both arthritis and disc disease, and may be rated under 
the criteria for either, whichever are more favorable to 
him.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  When there is arthritis with at 
least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of-motion code, 
a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Slight limitation of cervical spine motion warrants a 10 
percent rating; moderate limitation of cervical spine 
motion warrants a 20 percent rating; and severe limitation 
of cervical spine motion warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Code 5290.

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002,.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, ratings based on the revised regulations may not 
be assigned prior to the effective date of the 
regulations.  Accordingly, prior to September 23, 2002, 
the previous criteria must be applied; from that date, 
either the old or the new criteria, whichever are more 
favorable, must be applies.  

Under the earlier criteria, intervertebral disc syndrome 
is rated 10 percent when mild, 20 percent when moderate 
with recurring attacks, and 40 percent when severe with 
recurring attacks and intermittent relief.  38 C.F.R. 
4.71a, Code 5293 (2001).  

Under the amended criteria, there are two more options for 
rating the cervical spine disability.  Intervertebral disc 
syndrome is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the amended Code 
5293, a 10 percent rating is in order with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Higher 
evaluations are available for longer incapacitating 
episodes.  38 C.F.R. 4.71a, Code 5293 (effective September 
23, 2002)

Medical records since 1999 show some variations in 
limitation of motion of the cervical spine, generally 
varying from slight to no restriction.  Symptoms have 
always been described as "minimal" or "slight", even with 
consideration of the factor of pain, and on the most 
recent examination in July 2002, findings included slight 
improvement with no significant disability at this time.  
Range of motion testing in November 1999 and again in July 
2002 revealed no more than slight, if any, limitation of 
motion of the cervical spine.  The veteran does not 
dispute this assessment.  Without evidence of greater 
limitation of motion, a higher rating for cervical spine 
arthritis, under Code 5290 is not warranted.   
Rating the disability as disc disease under the Code 5293 
criteria in effect prior to September 23, 2002, the Board 
finds that the veteran's intervertebral disc syndrome is 
not shown by medical evidence to have ever been more than 
mild.  No symptoms reflective of more than mild cervical 
disc disease have been noted on examinations of record.  
Therefore the cervical disc disease may not be rated 
higher than 10 percent under the "old" criteria.  

Reviewing the veteran's claim under the revised Code 5293 
effective from September 23, 2002, it is noteworthy that 
the veteran is not shown to have had an "incapacitating 
episode", as defined, of even a single day's duration.  
Likewise, examinations have not revealed any neurologic 
symptoms which may be separately rated and combined with 
the 10 percent rating for slight limitation of motion.  
Consequently, a rating in excess of 10 percent is not 
warranted under any of the amended Code 5293 criteria. 

As the record does not shown that at any point during the 
appellate period cervical motion limitation was more than 
slight, disc disease was more than mild, or that there 
were incapacitating episodes, "staged ratings" are not for 
application.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

As the rating schedule is based on "average impairment of 
earning capacity in civil occupations", and not the 
specific impairment of earning capacity in a chosen 
occupation, there is no basis in law for the Board to 
grant an increased rating based on specific impact the 
cervical spine disorder has had on the veteran's chosen 
career as a pilot.  Likewise, the record does not show the 
disability to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of schedular standards impractical.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for degenerative joint 
and disc disease of the cervical spine is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

